— In an action against insurers to recover the amount of an unpaid judgment against their insured, the defendants the Atlantic Companies and Centennial Insurance Company appeal from an order of the Supreme Court, Kings County (Vinik, J.), dated February 17, 1988, which granted the plaintiff’s motion for summary judgment on the issue of liability and denied their cross motion for the same relief.
Ordered that the order is affirmed, with costs.
The provisions of the insurance policy in question are ambiguous as to whether or not coverage extended to the subcontract which was the basis of the judgment against the insured, and therefore the policy must be construed against the defendant insurers (United States Fid. & Guar. Co. v Annunziata, 67 NY2d 229, 232; Diodato v Eastchester Dev. Corp., 111 AD2d 303, 304-305). Accordingly, summary judgment was properly granted since the policy, construed in favor of the insured, provides coverage. Mangano, J. P., Brown, Kooper and Sullivan, JJ., concur.